Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims4 and 13–14, 18–19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion” and the “second portion” must be shown or the feature(s) canceled from the claim(s).  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the invention in claim 9 as described in the specification.  There is no figure that illustrates sensor housings 404 and 900, including the necessary details of the housing.
Figures 4 and 7–8 are unclear.  Shading is necessary to distinguish the elements of the sensor housings. Additionally, Examiner suggest zooming in and focusing on the valve housing.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Claims 1, 6 and 15 are objected to because of the following informalities:  a “first portion” and a “second portion” are claimed, but do not have a reference number. Appropriate correction is required.
Claim Objections
Claim 9 is  objected to because of the following informalities:  For consistency “sensor” should precede assembly.  
The Specification uses reference numeral 430 for the circuitry and a fluid path. 
The Specification uses reference numeral 424 for a sensor body and an arrow. 
Appropriate correction is required.
Kurtz (dynamic. Static), Lymburner (lumen), walker, prox (valve), schod (rod extending through spring).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the lumen" in line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 10–12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (USPN 0982400) in view of Kurtz (US PGPub 20090314094 A1), in further view of Zhuang et al. (US PGPub 20080308157 A1).
Regarding Claim 1, Walker discloses a valve unit comprising: a valve including: a housing including a first portion and a second portion, the first portion defining a flow fluid path including an inlet (2), a fluid chamber (Fig. 1, where the fluid chamber is the chamber in which the valve body is located), and an outlet (3), the housing including a valve seat; a check disk (4) configured to move along a pre-determined path to contact the valve seat in a closed state and configured to decouple from the valve seat in an open state (Fig. 1); and a reinforcement mechanism coupled to the check disk and configured to restrain lateral movement of the check disk to prevent the check disk from becoming stuck (7/9), but does not disclose a sensor assembly. Corresponding 
Kurtz teaches a sensor in order to determine the conditions of the valve position (Para. 17).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve of Walker with a sensor as taught by Kurtz in order to determine a valve condition. 
Per the Walker-–Kurtz combination, Kurtz’s sensor in Fig. 1 is located is Walker’s element 24, above element 20. 
Although, Kurtz discloses determining the pressure in a system.  Pressure can also be used to determine the valve position.  This is described in Zhuang (Para. 7).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the sensor of kurtz with a pressure sensor that determines the valve position as taught by Zhuang in order to determine a valve position.
The Walker-–Kurtz–Zhuang combination teaches a sensor assembly within the second portion of the housing, the sensor assembly comprising: one or more position sensors (Kurtz 25/26) configured to generate electrical signals (Zhuang Para. 25, where the signals are generated based upon the sensed pressure which correlates to the position) related to movement of the check disk; and circuitry coupled to the one or more position sensors and configured determine movement of the check disk based on the electrical signals and to determine fluid flow parameters based on frequency components within the electrical signals.
Regarding Claim 3, the Walker-–Kurtz–Zhuang combination teaches one or more position sensors includes: a first-position-channel sensor (Kurtz 25) configured to generate a first electrical signal of the electrical signals corresponding to movement of the check disk; and a second-position-channel sensor (Kurtz 25) configured to generate the second electrical signal of the electrical signals representing a static reference signal (Kurtz Para. 17).  
Regarding Claim 5, the Walker-–Kurtz–Zhuang combination teaches the mechanism comprises: a valve piston (Walker- Fig.1, where the piston is on element 2L opposite the valve disk) coupled to the check disk; and a push rod (Walker- 2L) coupled to the valve piston and configured to move along the pre-determined path in response to movement of the check disk.  
Regarding Claim(s) 10, the structural limitation of the apparatus described in the claim 10 is recited in claims 1 and 3, with the exception of the valve handling a mixed fluid.
It would have been obvious to one having ordinary skill in the art before the time of filing to use mixed fluid with the invention of Walker, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  Here, Walker’s check valve is capable of handling fluid.
Regarding Claim 11, the Walker-–Kurtz–Zhuang combination teaches the circuitry determines: the first flow volume based on relatively low frequency components of the first electrical signal; and the second flow volume based on relatively high frequency components of the first electrical signal.  Zhuang Para. 25.
Regarding Claim(s) 12, the structural limitation of the apparatus described in the claim 10 is recited in claims 1 and 3, with the exception of the valve handling a mixed fluid.
It would have been obvious to one having ordinary skill in the art before the time of filing to use a mixed fluid with the invention of the Walker-–Kurtz–Zhuang combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  The Walker-–Kurtz–Zhuang combination valve handles fluid.
Regarding Claim(s) 15, the structural limitation of the apparatus described in the claim 15 is recited in claims 1 and 3, with the exception of a piston rod configured to move in response to the movement of the check disk, the piston rod including a dynamic target tube configured to receive the at least one position sensor; and wherein the housing includes a liner sized to receive the piston rod and to restrain lateral movement of the piston rod.
The Walker-–Kurtz–Zhuang combination teaches a piston rod (Walker 2L) configured to move in response to the movement of the check disk (Walker 4), the piston rod including a dynamic target tube (Kurtz 19) configured to receive the at least one position sensor; and wherein the housing includes a liner (Walker 20) sized to receive the piston rod and to restrain lateral movement of the piston rod.  
Claim(s) 16–12 and 21–22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (USPN 0982400) in view of Kurtz (US PGPub 20090314094 A1), in further view of Zhuang et al. (US PGPub 20080308157 A1), in further view of Zheng (CN 101464168 A - Translation).
Regarding Claim(s) 16, the structural limitation of the apparatus described in the claim 16 is recited in claims 1 and 3, with the exception of circuitry coupled to the first and second position sensors and configured to determine noise in the first electrical signal based on the reference signal, the circuitry to determine a volume of entrained gas within the fluid mixture based on relatively high frequency components of the first electrical signal and to determine a volume of liquid within the fluid mixture based on relatively low frequency components of the first electrical signal.  
Zheng teaches using pressure sensors to determine the valve position.  Where one of the pressure sensor is used to reduce noise in order to ensure a more accurate measurement.  Para. 45.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the sensor of Walker-–Kurtz–Zhuang combination with a capability to reduce the noise while detecting the position and thus the valve position as taught by Zheng in order to ensure an accurate valve position.
The Walker-–Kurtz–Zhuang–Zheng combination teaches circuitry coupled to the first and second position sensors and configured to determine noise in the first electrical signal based on the reference signal, the circuitry to determine a volume of entrained gas within the fluid mixture based on relatively high frequency components of the first electrical signal and to determine a volume of liquid within the fluid mixture based on relatively low frequency components of the first electrical signal.  Zheng Para. 45.
Regarding Claim 17, the Walker-–Kurtz–Zhuang–Zheng combination teaches the circuitry is configured to determine the check disk is stuck when the first electrical signal remains constant for a period of time greater than a threshold time while the fluid mixture is flowing through the valve.  Zheng Para. 45.
Regarding Claim 21, the Walker-–Kurtz–Zhuang–Zheng combination teaches the second position sensor (Kurtz 25) includes a sensor body sized to fit within a static target tube (Kurtz 17) of the housing.  
Regarding Claim(s) 22, the structural limitation of the apparatus described in the claim 22 is recited in claim 16. 
Allowable Subject Matter
Claims 6–9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burt (US PGPub 20140261714 A1) discloses a valve position sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753